Citation Nr: 1455463	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  08-20 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disability, including as secondary to service connected traumatic arthritis of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984.

This case comes before the Board of Veterans Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied the Veteran's claim to reopen a previously denied claim of service connection for a left knee disability.  The Veteran appealed the denial, and in February 2012, the Board reopened the claim of service connection for a left knee disability and remanded the claim for additional development.  

In June 2013, the Board denied the Veteran service connection for a left knee disability, and the Veteran, through an attorney, and the VA's Office of General Counsel, filed a Joint Motion for Partial Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims (Court).  Pursuant to the Joint Motion, in December 2013, the Court vacated the Board's denial of service connection for a left knee disability, and returned the claim to the Board for further development.  Specifically, the Court found the Board erred by (1) finding, without further support, and despite the lack of a VA examination notification letter in the record, that the Veteran failed to report for a February 2012 VA examination and (2) finding that all available medical records had been associated with the Veteran's claims file, even though the most recent VA treatment records in the claims file were from 2010, and the Veteran testified at his September 2011 Travel Board hearing that he continued to receive treatment from the VA Medical Center in Jackson, Mississippi. 

In May 2014, the Board remanded the Veteran's claim for additional development, including: (1) a one-time search for a VA examination notification letter for the Veteran's scheduled February 2012 VA examination; (2) a new VA examination to determine the nature and etiology of the Veteran's left knee disability, including as due to service-connected traumatic arthritis of the right knee; and (3) obtainment of updated VA treatment records.   

A search of VA records for a VA examination notification letter for the February 2012 VA examination proved fruitless, and VA's efforts to obtain the letter were documented in the claims file.  The Veteran was scheduled for a July 2014 VA examination regarding the etiology of his left knee disability, and although a notification letter for the examination was not associated with the claims file, the Veteran did report for and receive the examination.  Outstanding VA medical records were associated with the claims file.  As such, the Board's remand orders were substantially complied with, and the Veteran's claim for service connection for a left knee disability is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that in September 2011, the Veteran testified before the undersigned at a Travel Board hearing.  A hearing transcript has been associated with the claims file.  The Board also notes that the Veteran submitted additional evidence to the Board in November 2014.  Although there was no waiver of this evidence, it consists only of duplicative medical evidence already of record.  Therefore, the Board may proceed with this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran is not shown to have a current left knee disability that had its onset in service, and there is no competent medical evidence that the Veteran's current left knee disability is causally or etiologically related to, or aggravated by his service-connected right knee disability.




CONCLUSION OF LAW

The Veteran does not meet the criteria for service connection for a left knee disability based on either a disease or injury which was incurred in or aggravated by military service, or secondary service connection related to the Veteran's right knee disability.  38 USCA §§ 1131, 5103A, 5107 (West 2014), 38 C F R §§ 3.102, 3.159, 3.303, 3.310, 3.655 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The requirements apply to all five elements of a service connection claim: veteran status; existence of a disability; a connection between a veteran's service and the disability; degree of disability; and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id. 

In May 2007, a VCAA letter was sent to the Veteran prior to the appealed October 2007 rating decision denying the Veteran's claim to reopen his previously denied claim for service connection for a left knee disability.  The May 2007 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims as well as what information and evidence must be submitted by the Veteran and the types of evidence that would be obtained by VA.  The May 2007 letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Accordingly, the Board finds that VA's duty to notify has been met.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The Board has obtained the Veteran's service treatment records (STRs), private treatment records, Social Security Administration (SSA) records, and VA treatment records, including VA treatment records from January 2010 to September 2014.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  The VA also afforded the Veteran left knee examinations in August 2001, May 2003, and July 2014.  The Board finds the August 2001, May 2003, and July 2014 examinations adequate as the examinations considered the Veteran's subjective reports and medical history, and provided objective medical findings about the etiology of the Veteran's left knee disability.  As a result, the Board finds VA's duty to assist has been met.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In regards to the Veteran's September 2011 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  In this case, during the hearing, the VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  In addition, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the undersigned VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing notice during the Veteran's hearing constitutes harmless error. 

II.  Service Connection

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Establishing service connection generally requires: (1) medical evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection also may be granted for a disability that is proximately due to or
the result of a service connected condition.  See 38 C.F.R. § 3.310 (2014).  In order for secondary service connection to be established, there must be: (1) evidence of a service-connected disability; (2) medical evidence of a current disability; and (3) competent evidence of a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either: (1) proximately due to or the result of an already service-connected disease or injury, or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.  

Where a Veteran served for ninety (90) days or more during a period of war, or
during peacetime service after December 31, 1946, and arthritis becomes manifest
to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service even though there
is no evidence of such disease during the period of service.  This presumption is
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112,
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to show a chronic disease in service there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b). 

A recent decision of the United States Court of Appeals for the Federal Circuit,  clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Analysis

In this case, the Veteran contends that he is entitled to service connection for a left knee disability.  Specifically, the Veteran has asserted that his condition is secondary to his service-connected right knee disability, or in the alternative is directly related to his service.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's condition was neither caused by, nor aggravated by, a right knee disability, nor did it manifest during, or as a result of, active military service.  As such, service connection for a left knee disability is not warranted. 

The Board observes that service connection is in effect for arthritis of the right knee, evaluated as 20 percent disabling.

The STRs show that the Veteran was seen for left knee pain on a couple of
occasions in April and May 1980.  Other than some tenderness and a mild sprain of
the lateral collateral ligament in April 1980, the objective findings were within
normal limits and showed no evidence of swelling, edema, abnormal gait or
limitation of motion.  X-ray studies of the left knee in April 1980 were normal.  The
Veteran was also seen for left leg/knee pain on a couple of occasions in August and
September 1980, secondary to overuse due to his right knee disability.  However,
other than some vague lateral collateral ligament tenderness, no pertinent abnormalities were noted.  When seen in February 1981, there was some trace effusion, but no tenderness or crepitus, and the Veteran had full range of motion in
the left knee.  Similarly, when seen in April 1981, the Veteran had no effusion or laxity in either knee, and besides a scar on the right knee, no clinical abnormalities were found.  From April 1981 until the Veteran's discharge in January 1984, there were no additional findings of left knee problems.  In fact, the STRs show that the Veteran injured his right little finger in 1983 while playing basketball, suggesting his left knee issues had resolved.  

When examined by VA in August 2001, there were numerous scars over the
anterior aspect of the Veteran's left knee from childhood trauma and trace retropetellar crepitation, but no swelling, effusion, patellar instability or tenderness.  Flexion was to 140 degrees and extension was limited by 10 degrees.  Collateral ligaments were stable to varus/valgus stress in extension and 30 degrees of flexion.  Anterior and posterior drawer sign and Lachman test were negative.  The impression included mild osteoarthritis of the left knee.   X-rays revealed a tiny osteophyte laterally, and calcification was noted in the lateral meniscus.  The articular cartilage of the medial compartment was slightly narrower than the articular cartilage of the lateral compartment, but whether this was due to osteoarthritis or was within the normal range could not be ascertained.  The examiner opined that the Veteran's osteoarthritis in the left knee was more likely the result of age and usage rather than secondary to his right knee disability.

In May 2003, the Veteran had another VA examination.  The examiner found there was some swelling and pain in the left knee with radiological evidence of osteoarthritis.  The examiner deferred to the opinion of the board-certified orthopedist who examined the Veteran in August 2001, that the Veteran's left knee disability was not related to his right knee disability.  

There is no evidence that the Veteran sought treatment for any left knee problems from discharge until 1992.  From 1992 to 2014, the Veteran periodically sought treatment for left knee problems at VA and a range of private providers.  During that time period, a number of left knee impairments were noted both by X-ray and physical examination, including arthritis, varus gonarthrosis, and meniscus issues.  Nothing in the voluminous medical records, however, suggests that the Veteran's left knee disability was related to service or his service-connected right knee disability.

In July 2014, the Veteran had another VA left knee examination.  The examiner found there was some swelling and pain in the left knee, amongst other symptoms.  The examiner also opined that there are no accepted studies supporting the idea that favoring one lower extremity will result in injury to the opposite lower extremity.  In addition, the examiner cited an article in the Journal of Bone and Joint Surgery, which concluded there is no hard data to support the belief that favoring one leg adversely affects the other leg.  Based on the medical literature, the examiner concluded that it is less likely than not that the Veteran's left knee condition was the direct or proximal result of his service connected right knee condition, or that the left knee condition was aggravated or permanently worsened by the service connected right knee condition.  

The Veteran has repeatedly stated that he favored his left knee trying to take stress off of his service-connected right knee, causing injury to his left knee.  In a November 2009 letter, a friend also reported that before the military the Veteran was a great athlete, but after discharge pain in his knees prevented him from participating in athletic activities.  In addition, at his September 2011 Travel Board hearing the Veteran was asked whether a doctor had stated that the Veteran's left knee disability was related to his service connected right knee disability.  The Veteran responded "[y]es, I think they did say it.  I can't say it's on that paper there, but I remember they did say that."  After the hearing the Veteran was given an opportunity to and did submit additional medical evidence.  Nevertheless, despite a diligent search of the Veteran's STRs, VA treatment records, SSA records, and private treatment records, the Board has been unable to find any medical opinion linking the Veteran's current left knee disability to either service or the Veteran's service-connected right knee disability.  

As such, the only evidence that the Veteran's left knee disability is linked to service or the Veteran's right knee disability, is from the Veteran and his friend.   The Board recognizes that there are instances in which lay testimony can provide competent and probative evidence in medical matters.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, here, the Board finds that neither the Veteran nor his lay friend, are competent to address the complex medical question of whether there is a causal link between the Veteran's left knee disability and his time in service or his service-connected right knee disability.

Based on the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left knee disability is related to the Veteran's active duty service.  The Veteran's service treatment records show that after seeking treatment for left knee problems in 1980 and early 1981, an April 1981 check-up on the Veteran's left knee found no effusion, laxity, or other clinical abnormalities.  After the check-up, the Veteran did not seek treatment for his left knee for nearly three years before discharge, played basketball during service, and did not seek treatment for his left knee for nearly a decade after service.  As such, there is no evidence of a chronic left knee disability in service, no evidence of arthritis of the left knee within one year of discharge from service, and no competent evidence of a connection between the Veteran's minor left knee problems during service, and his current left knee disability.

As explained above, a VA examination in August 2001 found that the Veteran's osteoarthritis in the left knee was more likely the result of age and usage rather than secondary to his right knee disability.  Similarly, a July 2014 examination concluded that it is less likely than not that the Veteran's knee condition was the direct or proximal result of his service connected right knee condition, or that the left knee condition was aggravated or permanently worsened by the service connected right knee condition.  Further, there is no competent evidence that the Veteran's service-connected right knee caused or aggravated his left knee condition.   Based on the conclusions in the August 2001 and July 2014 VA examinations, and the lack of competent evidence showing a connection between the two disabilities, the Board finds the record affords no basis for a finding that the Veteran's right knee disability caused or aggravated his left knee disability.

Because the preponderance of the evidence demonstrates that service connection for the Veteran's left knee disability, either on a direct basis or as secondary to the Veteran's service-connected right knee disability, is not warranted, the Veteran's claim for service connection must be denied.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for a left knee disability, to include as secondary to service-connected arthritis of the right knee, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


